Anders, J.
(dissenting).—I am unable to assent to the proposition that Mrs. Scholl, by bidding in the stock in ■question at the execution sale, thereby made it her sepaxate property, for the reason that the statute provides explicitly that all property acquired by either husband or wife, and not by gift, devise or inheritance, shall be community property. It is conceded that this stock was acquired by purchase, and hence I think it should be deemed the property of the community. In my opinion, the judgment should be affirmed, if affirmed at all, on the ground that the stock was originally purchased with the separate money of Mrs. Scholl, to establish which fact there was •evidence introduced at the trial.